DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 7/25/2022.  Claims 15 and 16 have been added.  Claims 1-16 are now pending.  

Allowable Subject Matter

3.	Claims 1-16 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Stammann et al. (US Patent 4,705,843), Mobley et al. (US Patent 4,675,377), Brandt et al. (US Patent 4,696,996), Ghanta (US 2018/0079863), and Carrillo et al. (US Patent 7,541,421).
Stammann et al. disclose a process for the continuous production of polyaryl ethers which comprises oxidizing a phenol in the presence of a catalyst which comprises a copper compound and an organic nitrogen compound at an elevated pressure of from 10 to about 1,000 bar, wherein the mixture was heated to the reaction temperature (such as 50° to 180°C) in a period of 30 to 40 minutes (claim 1, col. 6, lines 66-68, col. 7, lines 35-36, col. 9, lines 41-42).
	Mobley et al. disclose a process for preparing a polyphenylene oxide which comprises catalytically reacting oxygen with at least one monohydroxyaromatic compound such as 2,6-xylenol, Cu, HBr, di-n-butylamine and toluene, said reaction being conducted continuously entirely in a continuous-flow tubular reactor, with temperature of 20-60°C, residence time of 10-60 minutes, and slightly above ambient pressure (0-5 psig) (claims 1, 4, 6 and 8, Example 1, Table 1, col. 7, lines 7-17).
	Brandt et al. disclose a process for the preparation of a polyphenylene ether from a monohydric phenol, by an oxidative coupling reaction (carried out continuously or batchwise) with oxygen at from 15° to 50° C. and under from 1 to 10 bar in the presence of a catalyst complex and a solvent (claim 1, col. 3, lines 17-21, Example 1).
	Ghanta discloses a process for preparing a polyphenylene ether which comprises continuously adding oxygen and a monohydric phenol to a solvent and a polymerization catalyst (Cu2O, HBr, DBA), said reaction being conducted with temperature of 25°C (claims 1 and 11, [0033], [0053], [0064]-[[0068]).
	Carrillo et al. disclose a process for preparing a polyarylene ether which comprises adding oxygen, a monohydric phenol, a dihydric phenol to a solvent and a polymerization catalyst (Cu2O, HBr, DBA), said reaction being conducted with temperature of 49°C (Examples 1-4).
	Thus, Stammann et al., Mobley et al., Brandt et al., Ghanta, and Carrillo et al. do not teach or fairly suggest the claimed method for preparing a poly(phenylene ether), the method comprising: feeding air to a continuous flow reactor that contains a reaction mixture comprising a phenol, a transition metal catalyst, and an organic solvent; and oxidatively polymerizing the reaction mixture at a temperature of 20 to 60°C and a pressure of greater than 150 kPa to form a poly(phenylene ether); wherein the reaction mixture has a residence time in the continuous flow reactor of less than or equal to 30 minutes.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762